

117 SRES 355 IS: Supporting the recognition and goals of Overdose Awareness Day in the United States.
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 355IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Markey (for himself, Mr. Casey, Mr. Brown, Ms. Klobuchar, Ms. Warren, Mr. Whitehouse, Ms. Hassan, Mr. Manchin, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the recognition and goals of Overdose Awareness Day in the United States.Whereas more than 750,000 individuals in the United States have died from a drug overdose since 1999;Whereas substance use disorders and drug overdoses affect all socioeconomic groups, racial and ethnic groups, geographic regions, and ages;Whereas substance use disorders are a chronic disease, and recognizing those disorders as such decreases stigma and acknowledges that substance use may be beyond the control of an individual;Whereas overdose deaths are preventable, and lives can be saved through awareness, prevention, intervention, treatment, and recovery support;Whereas overdose deaths claimed more than 93,000 lives in the United States in 2020, and the Coronavirus Disease 2019 (COVID–19) pandemic has contributed to the acceleration of overdose deaths;Whereas communities across the United States have been pained by substance use disorders through the premature loss of lives and the stigma associated with drug-related fatalities; andWhereas numerous States across the United States have lowered their State flags in recognition of Overdose Awareness Day: Now, therefore, be it That the Senate—(1)supports the recognition and goals of Overdose Awareness Day in the United States; and(2)encourages all Federal buildings in the United States to lower their flags to half-staff on August 31 of each year to support awareness of overdoses.